                               Case 1:21-cv-00882-AWI-EPG Document 19 Filed 08/10/21 Page 1 of 2


                            1 Maksimovich & Associates, P.C.
                              Robert Marcus (IL Bar #6304891)
                            2   rmarcus@attorneymm.com
                              8643 Ogden Avenue
                            3 Lyons, Illinois 60534
                              Telephone:      (708) 447-1040
                            4 Facsimile:      (708) 447-1846

                         5 McCormick, Barstow, Sheppard,
                           Wayte & Carruth LLP
                         6 Todd Wynkoop, #308845
                             todd.wynkoop@mccormickbarstow.com
                         7 7647 North Fresno Street
                           Fresno, California 93720
                         8 Telephone:     (559) 433-1300
                           Facsimile:     (559) 433-2300
                         9
                           Clark Hill PLC
                        10 Kevin H. Morse, #253066
                             kmorse@clarkhill.com
                        11 130 East Randolph Street, Suite 3900
                           Chicago, Illinois 60601
                        12 Telephone:     (312) 985-5556
                           Facsimile:     (312) 517-7593
                        13
                           Attorneys for Plaintiffs F. RUSSELL HARRIS
                        14 and HARRIS FARMS, LP

                        15

                        16
                                                           UNITED STATES DISTRICT COURT
                        17
                                              EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
                        18

                        19
                           F. RUSSELL HARRIS, individually; and                 Case No. 1:21-cv-00882-AWI-EPG
                        20 HARRIS FARMS, LP, a California limited
                           partnership,                                         [PROPOSED] ORDER TO CONTINUE
                        21                                                      HEARING ON MOTION TO DISMISS
                                          Plaintiffs,                           COMPLAINT
                        22
                                   v.
                        23
                           HENRY MILLER RECLAMATION
                        24 DISTRICT NO. 2131, a California water
                           reclamation district; et al,
                        25
                                          Defendants.
                        26

                        27
                                     On August 9, 2021, the parties filed a stipulation to continue Defendants’ Motion to Dismiss
                        28
M CC ORMICK , BARSTOW ,
 SHEPPARD, W AYTE &
     CARRUTH LLP
 7647 NORTH FRESNO STREET

     FRESNO, CA 93720                 [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS COMPLAINT
                                Case 1:21-cv-00882-AWI-EPG Document 19 Filed 08/10/21 Page 2 of 2


                            1 the Complaint (the “Motion”) that is currently set for August 23, 2021. The Court will give effect

                            2 to the stipulation.

                            3

                            4                                               ORDER

                            5          Accordingly, IT IS HEREBY ORDERED that:

                            6          1.     The Motion set for August 23, 2021, is CONTINUED to September 27, 2021, at 1:30

                            7                 p.m., in Courtroom 2.

                            8          2.     Plaintiffs’ responsive pleading to the Motion shall be filed on or before August 20,

                            9                 2021.

                        10             3.     Defendants’ reply to the Motion shall be filed on or before September 3, 2021.

                        11

                        12 IT IS SO ORDERED.

                        13 Dated: August 9, 2021
                                                                          SENIOR DISTRICT JUDGE
                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
M CC ORMICK , BARSTOW ,
 SHEPPARD, W AYTE &
     CARRUTH LLP
 7647 NORTH FRESNO STREET
                                                                               2
     FRESNO, CA 93720                   [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS COMPLAINT
